In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Kutner, J.), dated March 10, 1988, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, with costs, and the motion is denied.
In this action to recover damages for personal injuries, etc., the defendant moved for summary judgment, and the plaintiffs, in opposition, submitted an affidavit of a licensed professional engineer. He asserted that the construction of the sidewalk in question without an expansion joint departed from reasonable engineering and construction standards, creating the dangerous condition which resulted in the plaintiff Marie Gormley’s accident. This was sufficient to raise a triable issue of fact as to whether the defendant created or caused a hazardous condition. If the defendant in fact created or caused a hazardous condition, there is no requirement that prior written notice of the condition be given to it in order for it to be liable (see, Nassau County Administrative Code § 12-4.0 [e]; L 1939, chs 272, 701-709, as amended). Mollen, P. J., Bracken, Rubin, Sullivan and Rosenblatt, JJ., concur.